Case 4:09-cr-00043-SPF Document 674 Filed in USDC ND/OK on 11/14/19 Page 1 of 11

FILED

IN THE UNITED STATES DISTRICT COURT NOV 1 4 2019
FOR THE NORTHERN DISTRICT OF OKLAHOMA

Mark C. McCartt, Glerk

UNITED STATES OF AMERICA, U.S. DISTRICT COURT

Plaintiff,
Ve Case No. 09-CR-043
LINDSEY KENT SPRINGER,

Defendant.

MOTION FOR LEAVE TO FILE REPLY

Lindsey Kent Springer ("Springer") moves this Court for Leave to File
a Reply to the Response filed by Charles A. O'Reilly opposing Springer's
request for sentencing relief under the First Step Act. See Doc. 673. In this
Court's September 3, 2019 Order, Doc. 670, the Court directed the Government
file a response to Springer's Motion under the First Step Act. However, the
Court's order stayed Sprigenr's right to reply until further order of the
Court. Id.

There are Four general areas raised by O'Reilly to which a Reply is
clearly warranted and would help the Court in its ultimate decision on Springer's
pending Motion, First, if Springer were sentenced today, Amendment 791 by
the Sentencing Commission would lower the sentencing range by two levels due
to the cause of inflation relating to tax loss numbers. Second, O'Reilly has
raised a limited affirmative defense claim that Springer has not exhausted his
administrative remedies relevant to the First Step Act including that Springer
failed to reference in his request the magic words "file a motion." Third,

O'Reilly argues the asbestos for which Springer was exposed was nonfriable.

Fourth, O'Reilly raises issue with whether Springer sought a sentence reduct-

ion. For the following reasons, this Court should allow Springer to file a

REply to O'Reilly's response.

SJ; Mail No Cert Syc No Orig Sign

CS LCMI = _CRet’'d No Eny

Noten Ne EnviCpys 0/3 __.O/MJ

a
ti»

Case 4:09-cr-00043-SPF Document 674 Filed in USDC ND/OK on 11/14/19 Page 2 of 11

1. If Springer were resentenced today, the factors under 18 U.S.C. § 3553
bring into play that those sentenced today, under the exact same facts,
receive a guideline range two level lower due to inflation.

 

 

If Springer were sentenced today, on the facts used by this Court on April
23, 2010, that advice bv:.the Sentencing Commission would be two levels lower
based upon the passage of Amendment 791 adjusting tax loss table at 274.1
for inflation. See U.S. v. Fox, 2017 U.S. Dist. Lexis 89473(D. Main) ("Amend-
ment 791 adjusted the monetary loss table for various economic and tax offenses
to account for inflation. USSG Supp. to App. C, Amnd. 791.")

Though Amendment 791 is not retroactive, it is clarifying and this Court
can consider it under its analysis of the 18 U.S.C. § 3553(a)(5)(perintent pol-
icy statement issued by the Sentencing Commission that are in effect on the date
of the sentencing) and § 3553(a)(6)(the need to avoid unwarranted sentencing
disparity among defendants with similar records found guilty of similar offen-
ses). Springer brings this up based upon O'Reilly raising terms out of 18
U.S.C. § 3742(g) about whether Springer is a danger to commmnity. Springer's
community custody with the Bureau of Prisons cuts against any such assertion by
O'Reilly.

2. O'Reilly has raised a limited affirmative defense that Springer has not
exhausted available administrative remedies at FCI Seagoville involving

Springer's admitted exposure for more than 500 days of cancer causing
asbestos and breath-taking mold.

 

 

O'Reilly agrees somewhat that this Court has jurisdiction to reduce Spri-
nger's sentence to time served under 18 U.S.C. § 3582(c)(1)(A)(i) but raises
a limited challenge to Springer's attempt at administrative remedy exhaustion
available to Springer at FCI Seagoville Camp. Doc. 673, p. 7-9. Other than his
limited defense, O'Reilly has waived and forfeited all other aspects of the
affirmative defense. See Kontrick v. Ryan, 540 U.S. 443, 447(2004) ("[WJaiver
is the ‘intelligent relinquishment or abandonment of a known right.'"); see also

540 U.S. 458(n.13) (quoting U.S. v. Olano, 507 U.S. 725, 733(1993)).
2
Case 4:09-cr-00043-SPF Document 674 Filed in USDC ND/OK on 11/14/19 Page 3 of 11

This is known as an “affirmative defense." Jones v. Bock, 549 U.S. 199,
212(2007). In Woodford v. NGO, 548 U.S. 81, 88(2006), the Court explained
administrative remedies are those "defined by the prison grievance process
itself." This is all that is required. Administrative remedies are called
"claim processing rules." Kontrick, 540 U.S. at 456. The "level of detail
necessary...to comply with the grieveance procedure will vary from system to
system and claim to claim, but, it is the prison's requirements...that defines
the boundaries of proper exhaustion." Forbes v. Garcia, 606 Fed. Appx. 381, 382
(10th Cir. 2017) (unpublished) (quoting Jones, 549 U.S. at 218).

“Even where the 'available' remedies would appear to be futile at provid-
ing the kind of remedy sought, the prisoner must exhaust the administrative
remedies available." Jernigan v. Stichell, 304 F.3d 1030, 1032(10th Cir. 2002).
Of course, exhaustion is requied. Booth v. Chimer, 532 U.S. 731, 740(2001).

The Tenth Circuit explained in Jernigan that "the failure to respond to
a grievance within the time limits contained in the grievance policy renders
an administrative remedy unavailable." 304 F.3d at 1033. In Underwood v.
Wilson, 151 F.3d 292, 295(5th Cir. 1998). The Fifth Circuit explained "available
administrative remedies are exhausted when the. time limites for the prisoner's
response set forth in the prison grieveance Procedures have expired."

In Shah v. Quilin, 901 F.2d 1241, 1244(5th Cir. 1990), the Fifth Circuit
required only a "substantial effert to obtain an administrative remedy." (quot-
ing Holloway v. Gunnell, 685 F.2d 150, 154(5th Cir. 1982). This exception
excuses exhaustion on the "allegation that the Bureau's own procedural irregu-
larities cause the failure." Rourke v. Thompson, 11 F.3d 47, 50(5th Cir. 1993).

So, the Fifth, Seventh, Eighth, and Tenth Circuits are in lock step that
they deem "administrative remedies exhausted when prison officials fail to

respond to inmate grievances because those remedies had become 'unavailable.'"
3
Case 4:09-cr-00043-SPF Document 674 Filed in USDC ND/OK on 11/14/19 Page 4 of 11

Underwood, 151 F.3d at 295; Lewis v. Washington, 300 F.3d 829, 833(7th Cir.
2002); Foulk v. charrier, 262 F.3d 687, 698(8th Cir. 2001); Jernigan, 304 F.3d
at 1032.

Springer should be allowed to present his position to the limited defense
raised by O'Reilly involving the affirmative defense of failure to exhaust, as
well as to show all available remedies that were available were substantially
made. .There is a reason for having filedd-Two BP-10s and-Two BP-11%s. and that
is because the Warden refused to respond or index Springer's BP-9 as the
BOP's Policy required. For one of many examples, Springer requests this
Court to take notice that Springer's October 29, 2018 BP-9 to the Warden was
not "received" by the Warden until December 11, 2018 after the Regional Dir-
ector's Office directed the Warden to respond by December 31, 2018. See Doc.
669, Exhibit 8, p.1(Dated December 21, 2018 explaining the Warden's response
was due by December 31, 2018);(compared with the Regional Dirctor's December
13, 2018 rejection letter directing the Warden to respond by December 31, . | '.:

2018), See Doc. 669, Exhibit 7, p.1. In this example, the Warden attempts to

 

hide this fact by stamping the Regional Director's letter dated December 13,
2018 as if she received that letter on December 18, 2018. Id. But see Doc. 669,
Exhibit 8, p.3(showing the October 29, 2018 BP-9 was "RECEIVED WARDEN'S OFFICE"
on December 11, 2018).

Springer should be allowed to present this argument sinc he was not
required to plead exhaustion in his Motion but only raise his plausible claim
for relief.

3. Springer was clearly exposed to cancer causing asbestos and breath-taking

mold for which the asbestos was clearly distunbed as it fell from the
ceiling and crumbled all over everything.

 

O'Reilly argues, as a well trained Tax Division ¢riminal attorney, that

Springer's exposure to more than 5090 days of cancer causing asbestos and
4
Case 4:09-cr-00043-SPF Document 674 Filed in USDC ND/OK on 11/14/19 Page 5 of 11

breath-taking mold is not accurage where "BOP offi¢ials have repeatedly explained,
although asbestos was present in the Seagoville warehouse," “the asbestos was
determined to be nonfriable." Doc. 673, p.12.

Springer's BP-9 showed that "Mr. Christian and Mr. Rosales were aware of
the white panels with dark substance scattered through out both rooms falling
from the ceilings on or about September/October 2017..." Doc. 669, Exhibit 2,
p.2. Springer “proceeded to enter both rooms on numerous occassions...cleaning
the debris from the government's property...that had fallen from the ceiling..."
Id. at p.2. Springer informed the Regional Director of the same condition in

his first BP-10, Doc. 669, Exhibit 6, p. 2-3, and in Springer's second BP-10,

 

explaining:

"Second, I request you find the Warden's interpretation of the two refer-
enced (but not provided) reports finding Asbestos Containing Material
("ACM") is inconsistent with that finding. I ask you to find ACM contains
both Friable and Nonfriable material when the ACM can be crumbled, pulver-
ized, or reduced to powder by hand. See 40 CFR § 61.141. And see 29 CFR

§ 1010.1001, appendix G, I(c). In my case, I ask you to find the ACM fell
from the..ceiling in both rooms scattering all over everything within the
two rooms meeting the meaning of friability. Under § 61.141 "nonfriable"
cannot ever be crumbled, pulverized, or reduced to powder. My informal
and BP-9 claims show the ACM substance "scattered throughout both rooms
fall[ing] from the ceiling." This undisputed fact satisfies FRIABILITY. The
Warden's response agrees ACM was found in the: "mastic that adhere to the
ceilings of the storage areas." The fact the ceiling panels fell exposing
the ACM, which is the substance that covered everything in both rooms for
more than 1 year."

 

Doc. 669, Exhibit 1, p.2-3.

 

Springer's Second BP-10 shows the BOP that the Regional Director did not
“address: in my BP-10 (1) the date and length of [Springer's] exposure, and (2)
(Springer's] claim the Asbestos Containing Material ("ACM") had fell from the
ceilings, scattered over everything in both rooms, and was dry, crumbly, pulver-
ized, some of which was reduced to powder or dust rendering the disturbed ACM

Friable.." Doc. 669, Exhibit 14, p.2.

 

Springer requested the BOP find the "ACM was dry, crumbly, pulverized as
5
Case 4:09-cr-00043-SPF Document 674 Filed in USDC ND/OK on 11/14/19 Page 6 of 11

it fell from the 11ft ceilings landing on the property or floor below and not
the type of ACM that anyone would grind, drill, or sand, like floor tile."
Doc. 669, Exhibit 14, p.2-3.

The EPA has adopted a work-practice standard for the handling of asbestos
in building demolition and renovation "[B]Jecause asbestos...escape from more
diffuse sources such as open construction or demolition sites..." U.S. v.
Malley, 739 F.3d 1001, 1006(7th Cir. 2013)(quoting from U.S. v. Wentraub, 273
F.3d 137, 144(2nd Cir. 2001)).

EPAs regulations are the National Emmissions Standard for asbestos, 40 CFR
§§ 61.140, to 61.157. EPA finds six types of Regulated Asbestos Containing Mat-
erial ("RACM") defined as:

"(a) Friable asbestos material, (b) Category I non-friable ACM that has

become friable, (c) Category I non-friable ACM that will be or has been

subjected to sanding, grinding, cutting, or abrading, or (d) Category II

nonfriable ACM that has a high probability of becoming or has become

crumbled, pulverized, or reduced to powder by the forces expected to act

on material in the course of demolition or renovation operation regulated
by this subpart." 40 CFR § 61.141."

 

Malley, 739 F.3d at 1006.

"Friable asbestos material" is defined as "any material containing more
than 1 percent asbestos as determined using...Polorized Light Micro-
scopy that, when dry, can be crumbled, pulverized, or reduced to powder by
hand pressure." Malley, 739 F.3d at 1006.

The asbestos found in Storage 1 and 2 was clearly disturbed having fallen
from the ceiling and walls, was crumbly, pulverized when it collided with what
was below it, dry, and dusty covering everything in its path. The asbestos was
clearly airborn until October 11, 2018 when both rooms were sealed up from all
air movement.

4. Springer clearly sought the Warden's assistance in obtaining a reduced
sentence.
Case 4:09-cr-00043-SPF Document 674 Filed in USDC ND/OK on 11/14/19 Page 7 of 11

The Warden cannot reduce Springer's sentence. Only the District Court
can do. that. O'Reilly argues Springer did not ask the Warden, who herself is
not an attorney, to file a motion with this Court. O'Reilly is wrong in his
characterization of Springer's requested relief.

Springer's BP-9, both BP-10s, and both BP-11s request the Bureau of Prisons
to assist Springer in obtaining a sentence reduction. Doc. 669, p.1("Springer
raised his request for administrative action to. the Warden, then to the Regional
Director's Office, and then the General Counsel's Office in.Washington D.c.")

Springer showed the "BOP refused Springer's Sentence reduction request
for action based upon two post sealing air-quality reports taken on October 18,
2018 and October 22, 2018." Id. Springer explained he "exhausted all available
administrative remedies that were available at Seagoville Federal Prison seeking
the Warden to approve the seeking of a reduction in Springer's 180 month sent-
ence..." Doc. 669, p.2. Springer's request to the Warden sought the assistance
necessary for Springer to receive a reduction of his sentence by 93.3 months.

Doc. 669, Exhibit 2, p.1-2.

 

Springer explained in his Administrative Informal Resolution Form the
"resolution you request" was "(4) 93.3 months credited since 4/2017." Doc. 669,
Exhibit 2, p.3. Springer's "Request to Staff" again requested "consideration
of these facts and deciding in [Springer's] favor as to each of the requests

identified above and herein." Doc. 669, Exhibit 2, p.2.

 

Springer's first BP-10 repeats the request in the BP-9, Doc. 669, Exhibit

6, p.2, and again, in Springer's second BP-10. Doc. 669, Exhibit 11, p.2. The

 

Warden's out-of-time BP-9 response(from 46 days to 58 days) reads "the relief

you seek is denied." Doc. 669, Exhibit 9, p.2. The Warden did not say sorry

 

I do not know what you are talking about like O'Reilly suggests.

7
Case 4:09-cr-00043-SPF Document 674 Filed in USDC ND/OK on 11/14/19 Page 8 of 11

The Regional Director's response says it "is for informal purposes only."
Doc. 669, Exhibit 13, p.2. The Central Offic denied Springer's appeal stating

"no further review in this matter is warranted." Doc. 669, Exhibit 15, p.2.

 

Springer clearly sought the Warden's assistance in Springer obtaining
a sentence modification due to Springer's exposure to cancer causing asbestos
and breath-taking mold. The only thing that has changed is the First Step
Act of 2018 no longer leaves that discretion in the hands of the Director of
the Bureau of Prisons and now allows a defendant to ask the Court to determine
whether such a reduction is warranted under the circumstances presented.

CONCLUSION

Springer respectfully requests this Cout to authorize Springer to file
a reply to the response filed opposing his Motion under the First Step Act to
allow Springer to address more fully the issues raised by O'Reilly in his
response so Springer's position is in the record for all purposes.

Respect fally,

  

 

Federal Transfer Center
P.O. Box 889801
Oklahoma City, Oklahoma 73189
Case 4:09-cr-00043-SPF Document 674 Filed in USDC ND/OK on 11/14/19 Page 9 of 11

CERTIFICATE OF SERVICE
I hereby certify that on November Tk, 2019, I sent by U.S. Mail, First
Class, Postage Prepaid, the above Motion to the. Cherk of Court at 333 West
Fourth Street, Tulsa, Oklahoma 74103;
I further certify that the following are ECF registered users and shall
receive service of the above Motion through the Court's ECF system:

Charles A. O'Reilly

 

DECLARATION OF MAILING
I declare under the penalty of perjury pursuant to 28 U.S.C. § 1746(1),
under the laws of the United States of America, that on November | / , 2019, I

deposited the above Motion in th U.S. Mail System inside the Federal Transfer

 
Se 4:09;Cr-00043-SPF Document 674 Filed in USDC ND/OK on AI G/40—.
NAME: Lindsee, Gent Sins er

 

  

 

oy ’ " h fm « © 4, ’ ae i ie y wih ; x
REG# 0 3Sk0 04 t FR if E D> fa La ee sf} ae may COR ie ey .
FEDERAL TRANSFER CENTER 45) RICHY OED BAS wl al ey
P.O. BOX 898801 NOVI 4 2019 Post morte d wiz SNe
OKLAHOMA CITY, OK 73189-8801 Go i

Mark C. McCartt, Clerk

U.S. DISTRICT COURT 94.¢9- 66043

©02580-063
Clerk Of Court
Northern District of Okla

\A ; 333 W 4TH ST
Legal Me Tulsa, OK 74103

* United States

“Fh 3 STE IEie+ THRE TE jad eg) old pitiaj lin sbedsgegHt adit] gigayeafif fyi oll fj fide

&
<c SSOIPpB SAOQL

AU 0} siNsopoUd aU WuNJoI sea] “oassouppE JOY}OUE 0} Burpremsoy Joy souepuodsa1i0s
SOSO[OUS JOIUM SU} J] “VONOIJIV]D JO UORBULOJU! JAYLNY JOg [BoyeUt st}

winje2 OF YystAd Aeul NO ‘uoLIpstunf sey ApPoBJ Sit YOIYAd JBA0 usajqoid 10 uonsenb

2 Sosies Jo}1IM 94) J] ‘poyoadsul sou pauado usaq Jaupyou sey JOH] O4L "nod OF
Surpseario] Joy sompacoid Surjreus persads ysnoy Mn? & SBM J9}J9] POSO[UD I] L,,,

6102 © T AON

1088-681 EL 310 ‘AND BUOYeLYO

. 1088 X0g “O'd

“PAT NYYOBIAT "S OSL TR
AND ewoye|yAO OLA

‘ALVd

 

ew

 

Case 4:09-cr-00043-SPF Document 674 Filed ‘in USDC ND/OK on 11/14/19 Page 11 of 11
